As filed with the Securities and Exchange Commission on July 30, 2008 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. REGISTRATION STATEMENT UNDER SCHEDULE B OF THE SECURITIES ACT OF 1933 European Investment Bank (Name of Registrant) 100, boulevard Konrad Adenauer, L-2950 Luxembourg, Grand Duchy of Luxembourg (Address of Registrant) Name and address of authorized agent in the United States: John Bruton Head of Delegation of the Delegation of the European Commission to the United States 2treet, N.W. Washington, D.C. It is requested that copies of all notices and communications from the Securities and Exchange Commission be sent to: Philip J. Boeckman Cravath, Swaine & Moore LLP CityPoint One Ropemaker Street London EC2Y 9HR England Kathryn A. Campbell Sullivan & Cromwell LLP 1 New Fetter Lane London EC4A 1AN England Approximate date of commencement of proposed sale to the public: From time to time after this Registration Statement becomes effective as described herein. The securities being registered are to be offered on a delayed or continuous basis pursuant to Release Nos. 33-6240 and 33-6424 under the Securities Act of 1933, as amended. CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered(1) Amount being registered(2) Proposed maximum offering price per unit(3) Proposed maximum aggregate offering price(3) Amount of registration fee(4) Debt Securities $15,000,000,000 100% $15,000,000,000 $496,271.21 (1) Title of each class to be determined from time to time. (2) Or, if any Debt Securities listed above are sold at an original discount or denominated in a currency other than United States dollars, such different amount as shall result in net proceeds of not more than $15,000,000,000 to the Registrant. (3) Estimated solely for the purpose of determining the registration fee in accordance with Rule 457(o) of the Securities Act of 1933, as amended. (4) In accordance with Rule 457(p) of the Securities Act of 1933, as amended, the fee calculation excludes fees of $93,228.79 which are a portion of the fees previously paid in connection with the securities registered pursuant to Registration Statement No.333-142572, initially filed with the Securities and Exchange Commission on May 3, 2007, of which $3,036,768,542 of securities remain unsold. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. CROSS REFERENCE SHEET Pursuant to Rule 404(a) of the Securities Act of 1933, as amended and Rule 501(b) of Regulation S-K thereunder, the following are cross references between Schedule B of the Securities Act of 1933, as amended and this Registration Statement. Schedule B Item Location 1 Cover Page 2 Use of Proceeds 3 The European Investment Bank; Where You Can Find More Information; Description of Securities; Exhibits 4 The European Investment Bank—Introduction 5 The European Investment Bank; Where You Can Find More Information 6 * 7 Authorized Representative in the United States 8 * 9 * 10 * 11 * 12 Legal Opinions; Exhibits 13 Exhibits 14 Exhibits * Information to be provided from time to time in prospectus supplements filed pursuant to Rule 424(b) in accordance with Release No.33-6424. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED JULY 30, 2008 PROSPECTUS Debt Securities The European Investment Bank from time to time may offer its debt securities denominated in U.S. dollars, in euro, in another currency of any of the member states of the European Union, in Japanese yen, or in other currencies to be determined at the time of sale.The maximum aggregate principal amount of securities that may be issued is $15,000,000,000, treating any offering of securities in a currency or currencies other than the U.S. dollar as the equivalent in U.S. dollars based on the applicable exchange rate at the date of issue. The securities will be offered from time to time in amounts and at prices and on terms to be determined at the time of sale and to be set forth in supplements to this prospectus.The securities will be unconditional, direct and general obligations of the European Investment Bank in accordance with their terms for their payment and performance. The specific designation, aggregate principal amount and other terms in connection with the offering and sale of each issue of securities will be set forth in a prospectus supplement.You should read this prospectus and the prospectus supplement carefully. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved the securities to be issued under this prospectus or determined if this prospectus is accurate or adequate.Any representation to the contrary is a criminal offense. The date of this prospectus is , 1 TABLE OF CONTENTS Page About this Prospectus 3 Where You Can Find More Information 3 Forward-Looking Statements 5 The European Investment Bank 6 Use of Proceeds 9 Description of Securities 10 Plan of Distribution 19 Currency Conversions and Foreign Exchange Risks 20 Taxation 22 Legal Opinions 28 Experts 28 Enforcement of Civil Liabilities Against the EIB 28 Authorized Representative in the United States 29 2 Table of Contents ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that the European Investment Bank (the “EIB”) filed with the Securities and Exchange Commission (the “SEC”), under the U.S. Securities Act of 1933, as amended, utilizing a “shelf” registration process.Under this shelf registration process, we may, from time to time, sell any combination of the securities described in this prospectus in one or more offerings up to a total dollar amount of $15,000,000,000 or the equivalent of this amount in foreign currencies. This prospectus provides you with a general description of the securities we may offer.Each time we sell securities, we will provide a prospectus supplement that will contain specific information about the terms of that offering.The prospectus supplement may also add, update or change information contained in this prospectus.You should read both this prospectus and any prospectus supplement together with additional information described under the heading “Where You Can Find More Information” below before you purchase our securities. You should rely only on the information provided in this prospectus and in any prospectus supplement including the information incorporated by reference.We have not authorized anyone to provide you with different or additional information.We are not offering these securities in any state where the offer is not permitted by law.You should not assume that the information in this prospectus, or any prospectus supplement, is accurate at any date other than the date indicated on the cover page of those documents. References in this prospectus to “we”, “our” or “us” are to the EIB.References to “euro” are to the single currency of the member states of the European Union participating in the third stage of economic and monetary union pursuant to the Treaty as described below under “The European Investment Bank—Introduction”.References to “U.S. dollars”, “USD”, “U.S. $”, “dollar” or “$” are to the lawful currency of the United States. WHERE YOU CAN FIND MORE INFORMATION The registration statement, including the attached exhibits and schedules, contains additional relevant information about the securities.The rules and regulations of the SEC allow us to omit certain information included in the registration statement from this prospectus. In addition, we file reports and other information with the SEC under the U.S. Securities Exchange Act of 1934, as amended.You may read and copy this information at the following location of the SEC: Public Reference Room 100 F Street, N.E. Room Washington, D.C. 20549 You may also obtain copies of this information by mail from the Public Reference Section of the SEC, treet, N.E., Room 1580, Washington, D.C. 20549, at prescribed rates.You may obtain information on the operation of the Public Reference Room by calling the SEC at +1-800-SEC-0330.All filings made after December 15, 2002 are also available online through the SEC’s EDGAR electronic filing system.Access to EDGAR can be found on the SEC’s website, at http://www.sec.gov. 3 Table of Contents The SEC allows us to “incorporate by reference” information into this prospectus.This means that we can disclose important information to you by referring you to another document filed separately with the SEC.The information incorporated by reference is considered to be a part of this prospectus, except for any information that is superseded by information that is included directly in this document. This prospectus incorporates by reference the documents listed below that the EIB previously filed with the SEC.They contain important information about us. SEC Filings Annual Reports on Form18-K · For the fiscal year ended December 31, 2007, as filed with the SEC on June 5, 2008 (File No. 001- 05001) · For the fiscal year ended December 31, 2006, as filed with the SEC on June 28, 2007 (File No.001-05001) Amendments on Form18-K/A · Amendment No.1 to the Annual Report on Form 18-K/A for the fiscal year ended December 31, 2006, as filed with the SEC on August 2, 2007 (File No.001-05001) The EIB incorporates by reference any additional document that it may file with the SEC between the date of this prospectus and the termination of the offering of the securities.These documents include periodic reports, such as Annual Reports on Form18-K and amendments on Form18-K/A. You can obtain any of the documents incorporated by reference in this document through us, or from the SEC.Documents incorporated by reference are available from us without charge, excluding any exhibits to those documents incorporated by reference in this prospectus, by requesting them in writing or by telephone from us at the following address and telephone number: Capital Markets Department European
